 

MEDICAL DEVICE INTERNATIONAL LIMITED

210 Nathan Road

Jordan, Kowloon Hong Kong

 

 

  March 13, 2013

 

Leap Medical, LLC

335 Gorrell Street

Greensboro, North Carolina 27406

 

Gentlemen:

 

Reference is hereby made to that certain Assignment (the “Assignment”),
effective as of March 6, 2010, between Medical Device International Limited, a
Hong Kong limited liability company ("MDI"), and Leap Medical, LLC, a North
Carolina limited liability company ("Leap Medical"). Notwithstanding anything to
the contrary in the Assignment, by executing and delivering this letter
agreement below, MDI and Leap Medical agree as follows:

 

1.          The royalty payments that MDI is required to pay to Leap Medical
pursuant to the Assignment shall commence no later than July 1, 2013, and not
from the May 15, 2011 date specified in the Assignment. Accordingly, neither MDI
not any of its affiliates owe as of the date of this letter agreement any
royalty or other payments to Leap Medical pursuant to the Assignment or any
other agreement or arrangement.

 

2.          Leap Medical acknowledges and agrees that MDI is not in and has
never been in default under the Assignment or in breach of any term or condition
of the Assignment.

 

3.          Except as set forth in this letter agreement, each and every
provision of the Assignment in effect on the date hereof shall remain in full
force and effect.

 

4.          This letter agreement and the Assignment (as amended by this letter
agreement) constitute the entire agreement between the parties hereto pertaining
to the subject matter hereof, and any and all other written or oral agreements
relating to the subject matter hereof existing between the parties hereto are
expressly cancelled.

 

5.          This letter agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this agreement by signing any such
counterpart. Facsimile or .pdf execution and delivery of this letter agreement
shall be legal, valid and binding execution and delivering for all purposes.

 

  Very truly yours,       MEDICAL DEVICE INTERNATIONAL LIMITED       By: /s/  
Name: Glenn S. Foley   Title:  Managing Director

 

Agreed To And Accepted As of The

13th Day of March 2013

 

LEAP MEDICAL, LLC

 



By: /s/   Name: Richard Kent Riddle   Title: Managing Director  



 



 

 

